Citation Nr: 1728349	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-25 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to October 1968, to include service in Vietnam from February 1968 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran's September 2012 substantive appeal included a request for a hearing before the Board; however, in November 2016, the Veteran withdrew that request and indicated that he wanted his case forwarded to the Board for a decision.


FINDING OF FACT

The Veteran experienced acoustic trauma in service; recurrent tinnitus purportedly was present during and since service, and the credible evidence is in approximate balance as to whether it may be reasonably associated with his in-service noise exposure.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Veteran seeks service connection for tinnitus.  Notably, service connection is currently in effect for bilateral hearing loss disability as the result of noise exposure during service.  Specifically, the Agency of Original Jurisdiction (AOJ) acknowledged in its June 2011 rating decision that the Veteran was exposed to acoustic trauma during service.  

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Fed. Reg. 17,297 (April 12, 1994). 

The Board observes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Having reviewed the record pertaining to this claim, the Board has determined that service connection for tinnitus is warranted.  As discussed, VA has accepted that the Veteran experienced acoustic trauma during service.  He has asserted that he had symptoms of tinnitus for many years.  In an August 2014 statement, the Veteran described an incident when a 105mm weapon was fired close to him, and that he experienced ringing in his ears for several days.  As noted, tinnitus is a condition which is capable of lay observation.  See Charles. 

The Board acknowledges that on VA examination in May 2011, the examiner questioned the Veteran about his claimed tinnitus, and noted his response that he noticed it 10 or 15 years previously.  He opined that it was not likely that tinnitus was related to service.  He provided no rationale other than the idea that the Veteran had originally reported onset following service. 

The Board additionally notes that in October 2010, a private audiologist reviewed the Veteran's service and post-service history and opined that tinnitus was very likely initiated during service.  

VA has acknowledged the Veteran's exposure to acoustic trauma during service, and he states that he suffered from tinnitus during service and since that time. While the June 2011 VA examiner opined that tinnitus was not related to service, he based his opinion on the Veteran's then report of onset following service.  He did not account for significant military noise exposure as well as the Veteran's report of symptoms during service and in the years thereafter.  Moreover, a private provider reviewed the Veteran's history and concluded that tinnitus was related to service.  Therefore, the Board finds that there is at least an approximate balance of positive and negative evidence with respect to the question of whether tinnitus is related to service.  Therefore, having resolved doubt in favor of the Veteran, service connection for tinnitus is granted.

ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


